Per CuRrAM,
This case came into the orphans’ court on appeal from the *462decision of the register of wills admitting to probate the paper alleged to be the last will of William E. Knight, deceased, and was regularly proceeded in before one of the judges of that court, who, upon consideration of the testimony introduced by the parties, came to the conclusion that there was practically no evidence of undue influence, and that the testimony relied on to prove want of testamentary capacity was quite insufficient to justify an issue. He therefore dismissed the appeals and ordered the record to be remitted to the register of wills. Exceptions to this action of the auditing judge having been filed, and duly considered by the court in banc, the same were dismissed and the decree was affirmed.
From a careful consideration of the testimony in connection with the clear and convincing report of the auditing judge and the opinion of the court below, we are satisfied there was no error in refusing to award either of the issues; nor do we think there is anything in either of the twenty-seven specifications of error that requires discussion. All the questions that are worthy of consideration have been sufficiently noticed in the report and opinion above referred to. The learned auditing judge’s rulings on questions of evidence are substantially correct; and as to the effect of the testimony as an entirety, we fully concur in the conclusion, announced by the learned president of the. court below, wherein he says : “ The entire testimony is clear and satisfactory beyond a doubt that the testator, although eccentric, peculiar and slovenly in his conduct, conversation, personal habits and attire, was possessed of full testamentary capacitjq and in the disposition of his estate exercised his free, untrammeled will.” As we said in Pensyl’s Appeal, 157 Pa. 465, viewing the testimony in its most favorable light, there is nothing in it that would warrant any jury in rendering a verdict against the validity of the will. The controlling' questions have been so fully considered by the court below that further comment is unnecessary. ■ '
Decree affirmed and appeal dismissed with costs to be paid by appellants.